Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17157533 filed on 01/25/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Allowable subject matter 
Claims 5, 10-12 are objected to as being dependent upon a rejected base claim (independent claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kitagawa et al. (EP 2610058 A1).
With respect to dependent claim 5, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the trenches define phosphor pixel side walls having a roughness parameter Ra of less than or equal to about 100 nanometers”.
With respect to dependent claims 10-11, the cited prior art does not anticipate or make obvious, inter alia, the step of: “removing a sufficient portion of the carrier substrate from a second surface of the carrier substrate, opposite from the first surface, to reach and open the trenches and thereby expose phosphor pixel side walls defined by the trenches; and coating the exposed phosphor pixel side walls with a reflective or scattering material”.
With respect to dependent claim 12, the cited prior art does not anticipate or make obvious, inter alia, the step of: “the phosphor pixel side walls have a roughness parameter Ra of less than or equal to about 100 nanometers”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 6 recites the limitation “wherein the reflective or scattering material comprises TiO.sub.2 particles embedded in silicone”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear which layer comprises “the reflective or scattering material comprises TiO.sub.2 particles embedded in silicone” as this limitation has not been defined before. As a result of this ambiguity, it is not possible to reject the claim based on prior art.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa et al. (EP 2610058 A1).
Regarding independent claim 1, Kitagawa et al. teach a method of fabricating a wavelength converter structure, the method comprising: 
depositing on a first surface of a carrier substrate (Fig. 1, element 1) a converter layer (Fig. 1, element 2) comprising phosphor particles dispersed in a binder; 
fully curing the binder after depositing the converter layer on the first surface of the carrier substrate (specification describes fully curing); 
depositing an adhesive layer (Fig. 4, element 7) on the converter layer after fully curing the binder; and 
forming trenches (Fig. 4) entirely through the adhesive layer and the converter layer to define a plurality of spaced-apart phosphor pixels each comprising a portion of the adhesive layer.
Regarding claim 2, Kitagawa et al. teach wherein forming trenches comprises forming trenches partially through the carrier substrate (Fig. 4).
Regarding claim 3, Kitagawa et al. teach wherein the binder is or comprises a silicone and fully curing the binder comprises thermally curing the silicone (paragraph 0030-0062).
Regarding claim 4, Kitagawa et al. teach wherein the adhesive is or comprises a silicone (paragraph 0030-0062).
Regarding claim 13, Kitagawa et al. teach wherein the phosphor pixels are rectangular (Figs. 5, 10).
Regarding claim 14, Kitagawa et al. teach using the portion of adhesive layer on each phosphor pixel to attach a corresponding LED (Fig. 14, element 9) to each of the phosphor pixels.
Regarding claim 15, Kitagawa et al. teach removing all of the carrier substrate after removing forming trenches entirely through the adhesive layer and the converter layer (Fig. 15).
Regarding claim 16, Kitagawa et al. teach wherein the carrier substrate is rigid (Kitagawa discloses glass substrate).
Regarding claim 17, Kitagawa et al. teach wherein the carrier substrate is formed from a glass (Kitagawa discloses glass substrate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (EP 2610058 A1).
Regarding claim 7, Kitagawa et al. teach wherein the trenches define phosphor pixel side walls that are oriented at acute or obtuse angels with respect to the first surface of the carrier substrate (although the angles are not explicitly discloses in the prior art, it would have been obvious to one of ordinary skill in the art choose an appropriate angle based on routine experimentation).
Regarding claim 18, Kitagawa et al. teach wherein the converter layer has a thickness of about 50 microns to about 200 microns (Kitagawa discloses a thickness range for the phosphor layer. Accordingly, it would have been obvious to one of ordinary skill in the art, to optimize the thickness and arrive at the claim 18 limitation. With respect to the limitations of Claim 18, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Regarding claim 19, Kitagawa et al. teach wherein forming trenches comprises forming the trenches to have a width of about 5 microns to about 200 microns  (Kitagawa discloses the width of the trenches can be controlled by a thickness of the blade. Accordingly, it would have been obvious to one of ordinary skill in the art, to optimize the width and arrive at the claim 19 limitation. With respect to the limitations of Claim 19, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the width through routine experimentation and optimization to obtain optimal or desired device performance because the width is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Regarding claim 20, Kitagawa et al. teach wherein the adhesive layer has a thickness of about 0.1 microns to about 5 microns (Kitagawa discloses a thickness range for the adhesive layer. Accordingly, it would have been obvious to one of ordinary skill in the art, to optimize the thickness and arrive at the claim 20 limitation. With respect to the limitations of Claim 20, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (EP 2610058 A1) in view of Tischler (US 2014/0319560).
Regarding claim 8, Kitagawa et al. teach all of the limitations as discussed above.
Kitagawa et al. do not explicitly disclose wherein forming the trenches comprises cutting through the adhesive and converter layers with a saw.
Before the effective filling date of the invention it was well known in the art to use saw for forming trenches as shown by Tischler in paragraph 01333.
Regarding claim 9, Kitagawa et al. modified by Tischler teach wherein the saw comprises a tapered blade that cuts the trenches to define phosphor pixel side walls that are oriented at acute or obtuse angels with respect to the first surface of the carrier substrate (It would have been obvious to one of ordinary skill in the art choose an appropriate angle and saw based on routine experimentation).


	



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813